Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 6/7/21 is acknowledged.  The traversal is on the ground(s) that Rolland et al. does not disclose multiple print agents being applied to adjacent regions of a build material to generate an object from the build material.  This is not found persuasive because the elements are disclosed in Emamjomeh et al. as discussed below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Emamjomeh et al. (WO 2016/186609 and US 2018/0071988; paragraph references to WO 2016/186609).
Claim 1: Emamjomeh et al. discloses a machine readable medium storing instructions which, when executed by a processor (par, [0021], "instructions executed by a processor"; par [0076]), cause the processor to: segment a virtual build volume comprising a representation of at least a part of an object to be generated in additive manufacturing, wherein the virtual build volume is segmented into a plurality of nested segments (par. [0077], "the layer may be defined ... slices of parallel planes"; Fig. 9-10) comprising a core segment (Fig. 4a - 9; par. [0099], "portions 710 solidified using coalescing agent"), an inner peripheral segment (Fig. 4a - 9; par. [0099], "the object includes interior portions 712b") and an outer peripheral segment (Fig. 4a - 9; par. [0099], ""); and generate additive (inter alia par. [0049], "Control distributor instructions ... selectively deliver"), wherein the additive manufacturing control instructions for each segment are generated such that: the control instructions for the core segment are generated so as to provide a first region of the object corresponding to the core segment and having a first color (par. [0033] - [0034], "Define interior portion instructions ... coalescing agent may be ... carbon black"; par. [0048]); the control instructions for the outer peripheral segment are generated so as to provide a second color for a second region of the object corresponding to the outer peripheral segment (par. [0049], "provide color on borders of a generated object"; par. [0099], "exterior boundary portions 712a having colorants"); and the control instructions for the inner peripheral segment are generated so as to provide a third color for a third region of the object corresponding to the inner peripheral segment, wherein a color of the third region is determined so as to at least partially visually mask the first region (par. [0099], "interior portions 712b solidified using binding agent 406b").
Claims 2-8: Emamjomeh et al. discloses colorants which include tinting and carbon black and a thickness based on geometry (par. [0019], [0034], [0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742